Citation Nr: 0821541	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-19 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for valvular 
heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to January 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claim file has since been transferred 
to the RO in Waco, Texas.

In a December 2007 supplemental statement of the case (SSOC) 
the RO indicates that the veteran did not report to a VA 
examination scheduled on November 28, 2007; however, there is 
no evidence of record that the veteran was notified by the RO 
of this examination.  38 C.F.R. § 3.655(b) (2007) states that 
if a veteran fails to report to an examination scheduled for 
an increased rating claim, then the claim shall be denied, 
however, because there is no evidence of record indicating 
that the veteran was notified of the November 2007 
examination, the Board finds that the veteran had good cause 
for his failure to report and 38 C.F.R. § 3.655(b) is 
inapplicable.  See 38 C.F.R. § 3.655(a).

On the Board's own motion, for good cause shown, namely the 
veteran's advanced age, a motion to advance this appeal on 
the Board's docket is granted under the authority of 38 
U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO originally granted service connection for valvular 
heart disease, mitral insufficiency in February 1945, 
assigning a 10 percent rating from August 12, 1944 to 
December 19, 1944, and a 0 percent rating effective December 
20, 1944, under Diagnostic Code (DC) 1745.  This rating was 
continued in the March 2006 rating decision presently on 
appeal.  The veteran and his representative contend that this 
disability merits a compensable rating.  

Valvular heart disease (including rheumatic heart disease) is 
rated under the criteria in 38 C.F.R. § 4.104, DC 7000.  One 
MET (metabolic equivalent) is the energy cost of standing 
quietly at rest, and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity that results in dyspnea, 
fatigue, angina, dizziness, or syncope may be used.  38 
C.F.R. § 4.104, Note (2).

Under DC 7000, a 10 percent rating contemplates that a 
workload of greater than seven METs but not greater than 10 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or with continuous medication required.  A 30 
percent rating is available where a workload of greater than 
five METs but not greater than seven METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or with evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray. A 60 percent rating is available 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Finally, the maximum 100 
percent rating is warranted during active infection or where 
the valvular heart disease results in chronic congestive 
heart failure; or where a workload of three METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, DC 7000.

A VA examination was conducted in October 2005.  It was noted 
that the veteran has had mitral insufficiency since 1942.  An 
echocardiogram in April 1999 revealed mitral insufficiency 
with ventricular diastolic dysfunction, mild enlargement of 
the right ventricle, and an estimated left ventricular 
ejection fraction of 58 percent.  It was noted that exercise 
testing was not required because the veteran did not feel he 
could complete an exercise treadmill test.  The examiner 
opined that the veteran's mitral insufficiency significantly 
contributed to his congestive heart failure that existed 
prior to his coronary artery bypass grafting.  The veteran 
was given diagnoses of mitral insufficiency, atherosclerotic 
heart disease, and coronary bypass grafting in March 2005.  
It was also noted that following coronary artery bypass 
grafting surgery in March 2005, the veteran has not had 
congestive heart failure.  An ejection fraction of 55-60 
percent was given.

A private medical opinion dated in June 2006 notes that the 
veteran is medically disabled due to a past history of 
coronary artery disease, prior myocardial infarction, 
congestive heart failure, and COPD.  It was then noted that 
the veteran has had multiple hospitalizations for congestive 
heart failure and continues to have exertional limitations 
with workloads greater than 5 METs.

A private medical opinion dated in July 2006 notes that the 
veteran is medically disabled secondary to coronary artery 
disease, congestive heart failure, and COPD.  The veteran 
cannot tolerate workloads greater than 5 METS.  

A medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, the June and July 2006 
private medical opinions carry little evidentiary weight 
because they are "... unsupported and unexplained..." by 
clinical tests, medical reports, or any other rationale.  See 
Bloom, 12 Vet. App. at 187. 

A VA examination was conducted in October 2006 by the same 
examiner who conducted the October 2005 examination.  The 
examiner stated that the veteran has diagnoses of rheumatic 
valvular disease, and atherosclerotic heart disease.  The 
examiner did not diagnosis the veteran with congestive heart 
failure.  However, rales, edema, liver enlargement, etcetera, 
were noted as evidence of congestive heart failure.  The 
examiner opined that the veteran's atherosclerotic heart 
disease is not related to his rheumatic valvular disease.  It 
was reasoned that the rheumatic fever or diphtheria etiology 
of the veteran's mitral valve disease cannot be directly 
correlated with the coronary atherosclerosis that caused his 
myocardial infarction and coronary artery bypass surgery.  He 
concluded there was no relationship between the coronary 
artery disease and rheumatic heart disease.  An ejection 
fraction of 55-60 percent was given.

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2007).

In the present case the medical evidence of record is 
inadequate to decide the veteran's claim because the private 
medical opinions and VA examination reports greatly differ 
concerning whether the veteran currently has chronic 
congestive heart failure, and the VA examinations do not 
clearly state whether the veteran's service-connected 
valvular heart disease, mitral insufficiency has resulted in 
chronic congestive heart failure.  A VA medical opinion based 
on the evidence of record is required to clarify these 
issues.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims folder should be 
forwarded to a appropriate VA specialist 
for the purpose of determining the current 
severity of the veteran's service-
connected valvular heart disease 
disability.  

The examiner should conduct a thorough 
review of claims folder, and should note 
the October 2005, June 2006, July 2006, 
and October 2006 medical opinions.  
Special attention should be given in 
reviewing the October 2005 VA examination 
report that notes that the veteran's "... 
mitral insuffiency significantly 
contributed to his congestive heart 
failure..."

The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
has chronic congestive heart failure, and 
if so, whether it is as likely as not that 
the veteran's chronic congestive heart 
failure resulted from his service-
connected valvular heart disease, mitral 
insufficiency disability.  If it is not 
found that the veteran has chronic 
congestive heart failure, the examiner is 
asked to provide an estimation of the 
level of activity (expressed in METs) that 
results in the veteran having dyspnea, 
fatigue, angina, dizziness, or syncope as 
a result of his valvular heart disease.  A 
rationale for all medical opinions must be 
provided. 

2.  Thereafter, any additional development 
needed, including additional physical 
examination, should be accomplished and the 
claim should then be readjudicated.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations, and 
allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



